Citation Nr: 0335680	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1969 
to May 1971.  He served in Vietnam from July 25, 1970 to May 
7, 1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The record shows that the veteran requested a hearing before 
the Board in his April 2000 substantive appeal.  He again 
made this request in a May 2002 letter, received at the RO in 
June 2002.  In a July 2002 VA Report of Contact it was noted 
that the veteran reported that he did not want a Board 
hearing.  In light of the foregoing, the veteran's request 
for a Board hearing has been withdrawn.  See 38 C.F.R. § 
20.704(e) (2003).  Thus, the Board will proceed with this 
claim.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  The VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' claims.  
With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) (2003) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran seeks service connection for PTSD.  The record 
shows that the veteran served in Vietnam from July 25, 1970 
to May 7, 1971.  The veteran has contended that he has PTSD 
secondary to his service-connected defective hearing, and he 
has also argued that his PTSD is related to stressors in 
service.  Specifically, he has stated while stationed with B 
Battery 2nd/35th Artillery Unit that in July and August 1971 
he was in the field and another soldier cut his finger off in 
the helicopter that was transporting them.  He also stated 
that on November 22, 1970 a claymore went off and killed 4 of 
the 6 people in his party.  A private medical report dated in 
February 2002, notes that the veteran reported that he was 
under direct fire along the Cambodian border.  

In addition, the record contains a statement from a social 
worker at the Vet Center dated in February 2002 in which it 
is reported that the veteran has chronic delayed onset PTSD 
and that this was directly related to his combat service in 
Vietnam.  

Service connection for PTSD requires: (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific, claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2003).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy".  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.  In this case, a 
medical professional has diagnosed PTSD and related that 
disorder to the veteran's service.  The veteran has 
identified service stressors.  An attempt to verify those 
stressors has not been made. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder. In addition, the RO should 
again request that the veteran supply 
complete information regarding his 
claimed stressors, including complete 
names, dates and locations of the 
incidents noted above.  The veteran 
should be informed that he should be as 
specific as possible, and that this 
information is vital to his claim.

2.  The veteran should be asked if he has 
applied for or is receiving benefits from 
the Social Security Administration.  If 
so, efforts should be made by the RO to 
obtain any documents associated with that 
agency.  

3. The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC).  Next, the RO should contact the 
Director of National Archives and Records 
Administration (NARA) and request morning 
reports related to the veteran's unit of 
assignment or any other information 
regarding activities of his unit or squad 
during the time frames of his claimed 
stressor experiences.  These should also 
be associated with the claims file.

4.  Thereafter, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the 
United States Army and Joint Services 
Environmental Support Group (ESG)), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  USASCRUR 
should be requested to provide any 
available information which might 
corroborate the veteran's alleged 
stressors, as noted within this remand 
and in any statements by the veteran. The 
USASCRUR should be provided copies of the 
veteran's service personnel records, any 
morning reports obtained, and any other 
evidence and information that may assist 
it in its research.  The USASCRUR 
response obtained should be associated 
with the claims file.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature of any existing 
psychiatric disorder.  The veteran must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The examiner should 
state whether the veteran currently has 
PTSD, and if so, whether it is at least 
as likely as not that PTSD 1.  developed 
during service, 2.  is related to any 
service-connected disability, or 3.  is 
otherwise related to service.  If PTSD is 
diagnosed as directly related to service, 
the examiner must state in the 
examination report whether such diagnosis 
is based on a verified inservice stressor 
and then identify that stressor.  In this 
regard, the RO should advise the 
psychiatrist as to which stressors have 
been verified.  The examiner must provide 
complete rationale for all opinions and 
conclusions drawn.  

6.  The RO should then review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2003); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

7.  When the above development has been 
properly completed, the RO must ensure 
that all due process has been afforded 
the veteran.  The RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
issue on appeal should be readjudicated 
by the RO.   To the extent that the 
determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case on the issue of entitlement to 
service connection for PTSD, which 
includes all relevant laws and 
regulations, and the veteran should be 
afforded a reasonable opportunity to 
respond.  In this regard, the RO should 
provide the veteran with the applicable 
law regarding secondary service 
connection to include aggravation as 
discussed in Allen v. Brown, 7 Vet. App. 
439 (1995). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



